HANDLER, Justice,
dissenting.
The Court reasons that appellants’ claim does not rise to a constitutional level and concludes that certification was improvi*591dently granted. I must differ from the Court to the extent that its explanation of decertification appears to encompass the conclusion that the Winfield Mutual Housing Corporation is not a state actor under Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946). Presumably, this conclusion also extends to the belief that the Housing Corporation could not be considered a state actor under the State Constitution. See, e.g., State v. Schmid, 84 N.J. 535 (1980), appeal dismissed, 455 U.S. 100, 102 S.Ct. 867, 70 L.Ed.2d 855 (1982).
The “sole question” presented in appellant’s petition actually contains two issues that implicate constitutional analysis: the existence of governmental action and the denial of equal protection. That the claim presented in this case may neither indicate the denial of equal protection nor the violation of the organic or common law of this State does not necessarily imply the absence of governmental action. The complexity of the record before us with regard to the activities of the Housing Corporation counsels for a more deliberative and comprehensive consideration of the merits. The Court should not be hasty in concluding that this entity is not a state actor or that its conduct in a particular context is not state action sufficient to implicate constitutional constraints.
Accordingly, I dissent from the judgment of the Court in vacating certification.
For dismissal—6. Chief Justice WILENTZ and Justices CLIFFORD, POLLOCK, O’HERN, GARIBALDI and STEIN—6.
Dissenting—Justice HANDLER—1.